354 S.W.2d 160 (1962)
Robert E. JONES, Appellant,
v.
The STATE of Texas, Appellee.
No. 34273.
Court of Criminal Appeals of Texas.
February 21, 1962.
No attorney for appellant of record on appeal.
Frank Briscoe, Dist. Atty., Samuel H. Robertson, Jr., James M. Shatto, Assts. Dist. Atty., Houston, and Leon B. Douglas, State's Atty., Austin, for the State.
BELCHER, Commissioner.
The conviction is for loitering as denounced by a city ordinance; the punishment, a fine of $110.
Appellant was convicted in the Corporation Court of the City of Houston for violation of a city ordinance. The act charged as the basis of the offense of loitering for which he was convicted is not one defined by the Penal Code of the State, but is one allegedly made an offense solely by virtue of the city ordinance. The appellant appealed to the County Criminal Court at Law No. 1 of Harris County. Upon a plea of not guilty before the court without a jury, he was again found guilty and assessed a fine of $110.
The city ordinance under which this conviction rests was not introduced in evidence or made a part of the record. Several portions of the purported ordinance were introduced in evidence, but none of them contain any penalty provision.
In Texas, the state courts do not take judicial notice of the existence of city ordinances or their terms, and where they enter into a transaction and are relied on, proof of them is essential. 1 Branch's Ann. P.C.2d 452, Sec. 449; Karchmer v. State, 61 Tex. Crim. 221, 134 S.W. 700; White v. State, 82 Tex. Crim. 274, 198 S.W. 964.
The judgment is reversed and the cause is remanded.
Opinion approved by the Court.